 

FOURTH AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER INC.
AND
BETH B. SEXTON

 

This FOURTH AMENDMENT (this "Amendment") to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the "Company"), and BETH B. SEXTON
(the "Executive"), dated as of April 7, 2008 (the "Agreement"), is made and
entered into as of October 29, 2012 (the "Amendment Effective Date").

 

WHEREAS, Foster Wheeler Ltd. entered into the Agreement with the Executive;

 

WHEREAS, the Company thereafter assumed the Agreement from Foster Wheeler Ltd.
on or about February 9, 2009, and the Company and the Executive entered into a
(i) First Amendment to the Agreement, effective January 18, 2010 ("First
Amendment"), (ii) Second Amendment to the Agreement, effective May 4, 2010
("Second Amendment"), and (iii) Third Amendment to the Agreement, dated February
22, 2011 (the "Third Amendment");

 

WHEREAS, the Company is relocating the Executive’s primary office from Geneva,
Switzerland to Reading, England and the Company acknowledges that such
relocation constitutes a material negative change in the employment relationship
such that the Executive may terminate employment for good reason pursuant to the
Agreement Section 4.1.2(iv) (Termination; For Good Reason By the Executive);

 

WHEREAS, in exchange for the valuable consideration provided by this Amendment,
the Executive has agreed to (i) acknowledge and waive exercising the Executive’s
right to terminate employment for Good Reason relating to the relocation of the
Executive’s principal business location from Geneva, Switzerland to Reading,
England and (ii) permit the secondment of this Agreement, as modified, to
another affiliate of the Company; and

 

WHEREAS, pursuant to Section 9.6 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Company and the Executive.

 

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree by executing this
Amendment to amend the Agreement, including its First Amendment, Second
Amendment and Third Amendment, as follows:

 

1.The Agreement is amended by replacing the Addendum set forth in the Second
Amendment and incorporating the provisions set forth in the Third Amendment with
the following:

 

ADDENDUM

 

This Addendum sets forth the terms and conditions applicable during the
Executive's performance of duties (as described in Agreement Section 1.1), for
the period beginning on March 1, 2013 (the “Reading Move Date”) and ending on
the date the Agreement is terminated pursuant to Agreement Section 4 (the
"Term"), provided, however, that sections of this Addendum shall become
effective on a date other than the Reading Move Date if and to the extent a
different effective date is set forth below. Unless otherwise provided in this
Addendum, all Agreement terms, including its First Amendment, Second Amendment
and Third Amendment (including the Executive's entitlement to the compensation
and benefits described in Agreement Section 3, as adjusted for merit increases
since the date of the Agreement) shall remain in full force and effect during
the Term.

 

 

 

 

 

A-1.Location.

 

During the Term, the Executive shall perform her duties (as described in
Agreement Section 1) primarily at Foster Wheeler Energy Limited’s (“FWEL’s”)
offices in Reading, England, subject to reasonable travel requirements
consistent with the nature of the Executive's duties from time to time on behalf
of the Company. The Executive shall keep a residence within reasonable daily
commute of the Reading, England area throughout the Term.

 

A-2.Long-Term Incentive Awards.

 

Upon the Executive's termination of employment (other than for Cause), all stock
options outstanding as of the Executive's Termination Date shall remain
exercisable for the shorter of one (1) year following the Executive's
termination of employment or the remainder of the term of the stock option(s).

 

A-3.Miscellaneous Terms.

 

(a)          [Reserved.]

 

(b)          Supplemental Long-Term Incentive Award. The parties acknowledge and
agree that Executive previously received an award of restricted stock units on a
date designated by the Foster Wheeler AG Board of Directors or its Compensation
Committee ("Compensation Committee") during the first open trading window for
Section 16 officers subsequent to May 4, 2010 (known as the "Grant Date") with
an economic value as of the Grant Date equal to USD $1,250,000. Such award vests
ratably on the first, second, and third anniversaries of the Grant Date.
Restricted stock units that vest shall be settled by issuance of shares as
provided in the grant agreements described above, but in no event later than
March 15 of the year following the year in which the restricted stock units
vest. For purposes of this Section, the number of restricted stock units granted
to the Executive was consistent with the methodology used for valuing restricted
stock unit awards granted to employees which was approved and adopted by the
Compensation Committee. Such award was granted under the Company's Omnibus
Incentive Plan and governed by separate agreements entered into between the
Executive and the Company or one of its affiliates, and in the event of any
inconsistency between such separate agreements and the terms of the Agreement
(including, but not limited to, its Section 4 and this Amendment), the Agreement
shall govern and control. For avoidance of doubt, nothing in the preceding
sentence shall be construed to limit the application of any provision of such
separate agreements that expressly refers to and incorporates a provision of
this Agreement.

 

(c)          Assignment Benefits. During the Term and so long as Executive is
assigned to Reading, England, the Executive shall be entitled to the following
benefits ("Assignment Benefits"); all the benefits provided for in this Addendum
are in addition to the perquisites and other benefits provided for in the
Agreement:

 

(i)          Relocation Assistance: Effective as of the Amendment Effective
Date, the following relocation assistance shall be provided:

 

(1)         The Company will assist in obtaining the proper work permits and/or
visas necessary for the provision of services in England and reimburse the
Executive for any work permit/visa, passport and immigration expenses, including
expenses for dependents of the Executive relocating or intending to relocate to
England;

 

2

 

 

(2)         The cost of canceling work permits and/or visas that were obtained
for the provision of services and/or residency in Switzerland for the Executive
and dependents of the Executive;

 

(3)         The reasonable cost of any expenses (including penalty costs)
related to the termination of Executive’s leases in Switzerland for the
Executive’s primary residence, car, mobile phone, satellite and/or cable
subscription or similar expenses provided the Executive cooperates with the
Company and uses reasonable efforts to avoid and/or limit the expenses, if any,
incurred in connection with terminating such leases;

 

(4)         The costs of any expenses related to Executive’s leases in
Switzerland for the Executive’s primary residence and/or car should such leases
not be terminated by the Reading Move Date, provided Executive has used her best
efforts to terminate such leases by the Reading Move Date;

 

(5)         The reasonable cost of temporary living expenses in either
Switzerland or England for a period of one hundred twenty (120) days surrounding
the Reading Move Date and beginning on or after November 1, 2012;

 

(6)         The reasonable costs of any duplicate housing and utilities costs
for the rental of a primary residence in either Switzerland or England for a
period of one hundred twenty (120) days surrounding the Reading Move Date and
beginning on or after November 1, 2012;

 

(7)         The reasonable cost of storing household goods for a period of one
hundred twenty (120) days from the date the Executive vacates Executive’s
primary residence in Switzerland, if required;

 

(8)         The reasonable costs of packing and shipping household goods and
automobiles, if applicable, from Switzerland to England and to one other
location, if required;

 

(9)         Reimbursement for two (2) house hunting trips by the Executive
and/or Executive’s spouse of up to four (4) days each, to include reasonable
lodging, transportation and meals;

 

(10)        The cost of pet relocation, including transportation and kennel fees
related to the move from Switzerland to England;

 

(11)        The reasonable cost for the negotiation and/or leasing fees incurred
by Executive in connection with the initial rental of Executive’s primary
residence in the Reading, England area. The Executive may use the services of
FWEL’s relocation service provider for such services; and

 

(12)        The actual and reasonable cost of miscellaneous expenses not set
forth above and incurred related to the relocation of Executive and/or
Executive’s dependents from Switzerland to England provided that Executive
obtains the prior written approval of the Company’s CEO before submitting such
expense to the Company for reimbursement.

 

3

 

 

(ii)         Settling-in Allowance: A settling-in allowance of USD $30,000 shall
be paid within thirty (30) days of the date of the Reading Move Date, which
settling-in allowance shall be paid in British Pounds, as converted using the
exchange rate as of the date of payment.

 

(iii)        Assignment Allowance: The Company shall pay the Executive a monthly
allowance as set forth below. For purposes of this Section A-3(c)(iii), the
Second Period shall mean the period from the Amendment Effective Date through
the Reading Move Date; and the Third Period shall mean the first day immediately
following the Second Period through the earlier of the Executive’s Termination
Date or January 18, 2015.

 

Allowance  Second Period   Third Period            (1)          Cost-of-living 
allowance:  CHF 2,940(*)  £2,061              (2)          Housing:  CHF13,800  
£9,676              (3)          Transportation:  CHF2,208   £1,548             
(4)          Utilities:  CHF400   £280              TOTAL  CHF19,348   £13,565 

 

(*) This amount (CHF 2,940) assumes the Executive’s immediately family has not
relocated to Switzerland. The amount of the Executive’s Second Period
Cost-of-living allowance shall be CHF 5,341 if and when her immediate family
relocates to Switzerland, which increased allowance would increase her Second
Period total allowance to CHF 21,749.

 

Through the Reading Move Date, such allowances shall be payable in advance in
Swiss Francs according to the Company's payroll practices. On and after the
Reading Move Date, such allowances shall be payable in British Pounds. The
Company shall also provide for reasonable advances to the Executive for the
purpose of obtaining housing and satisfying other relocation expenses.

 

(iv)        Personal Air Travel and Home Leave: Until the Executive’s immediate
family relocates to England, (A) the Company shall provide reimbursement for one
(1) business-class round-trip ticket per month for personal travel between
England and the U.S., (B) each month, the Executive may use the business-class
round trip ticket to instead fly one (1) family member from the U.S. to England,
(C) once per quarter, in lieu of the Executive’s trip to the U.S., the Company
shall reimburse the cost of business-class round-trip tickets for the
Executive’s family to travel from the U.S. to England, and (D) the Executive may
choose to work from her home or Foster Wheeler office in the U.S. for up to one
(1) week per month, it being understood and agreed that this subsection (D) does
not entitle the Executive to be reimbursed for air travel beyond what is set
forth elsewhere in this Agreement, including its subsection (A) above. For the
avoidance of doubt, (A), (B) and (C) include reimbursement of associated local
ground expenses. If and after the Executive’s immediate family relocates to
England, (X) the Company shall reimburse the Executive for one (1) trip per
twelve (12) months per authorized dependent and for the Executive, (Y) expenses
eligible for reimbursement include a business-class airline ticket and local
ground expenses to the original point of origin and (Z) one (1) day of travel
shall be permitted each way as additional vacation.

 

4

 

 

(v)         Vacation and Holidays: The Executive's paid time off shall be
consistent with that currently provided. United Kingdom public holidays shall be
established by the Company.

 

(vi)        Continued Medical Coverage. To the extent U.S. medical coverage is
not available in England, the Company shall pay for the cost of securing
substantially similar coverage in England for the Executive and the Executive's
eligible dependents. Eligible dependents of the Executive shall continue to
maintain medical coverage irrespective of their relocation to England.

 

(vii)       Tax Equalization.  Under tax equalization, the Executive's
obligation for income taxes shall not exceed the amount of income tax calculated
each year on Base Salary, short-term annual pay and long-term incentive pay
applying the U.S. tax rules without taking into consideration any foreign tax
credit.  Such amount will be deducted from the Executive's paycheck.  Should
additional income taxes arise in the U.S., Switzerland, or the United Kingdom as
a result of an assignment by the Company, the Company shall pay the additional
tax.  The Executive may choose, as an alternative to the U.S. tax equalization
program, to be personally responsible for the Swiss or United Kingdom, as the
case may be, income tax on the Executive's Base Salary, short-term incentive pay
and long-term incentive pay.  In addition to the tax equalization on the
compensation above, the Executive will be reimbursed for any wealth tax due in
Switzerland or the United Kingdom as a result of an assignment by the Company.

 

(viii)      Tax Preparation Services:  The Company shall retain the services of
a tax consultant to prepare the Executive's U.S., Swiss and/or United Kingdom
tax returns, as required and as related to an assignment by the Company.

 

(ix)         Tax Gross-Up.  To the extent that the provision of Assignment
Benefits (for the avoidance of doubt, including, without limit, those related to
the assignment to Switzerland) results in taxable income to the Executive, the
Company shall pay the Executive an amount to satisfy the Executive's Swiss,
United Kingdom and U.S. income tax obligation.  Such payment shall be grossed-up
for taxes and made as soon as practicable after the tax liability arises, but in
no event later than the end of the year following the year in which the tax is
due.

 

(x)          Seconded Arrangement: The Executive shall be seconded to FWEL in
Reading, England or such other affiliate of the Company as determined by the
Company and shall continue to remain an employee of the Company. The Executive
remains eligible to participate in the Company's employee benefit plans as set
forth in Section 3 of the Agreement and to receive U.S. social security
benefits.

 

(xi)         Legal Services. The Company shall reimburse the Executive for legal
fees incurred in relation to an attorney's review of this Amendment, up to a
maximum of USD $5,000.

 

(xii)        Financial/Estate Planning. The Company shall reimburse the
Executive for one-time costs relating to the Executive's financial and estate
planning, such reimbursement to be for such one-time costs incurred during
either the assignment to Switzerland or the assignment to England.

 

(xiii)       Compassionate Leave: The Executive shall be provided with up to
five (5) days' paid compassionate leave in relation to the death of an immediate
family member. The Company shall reimburse the Executive and her dependents for
the cost of round-trip business airline tickets to attend funeral services.

 

5

 

 

(d)          Termination of Employment. Effective as of the Amendment Effective
Date, if the Executive's employment is terminated for any reason, the terms of
Agreement Section 4 (including the amendments to same set forth in this
Amendment) shall control; provided, that the relocation to England shall not
constitute an event giving rise to a termination of employment for Good Reason
and further provided that after the Reading Move Date any further relocation for
purposes of Section 4.1.2(iv) of the Agreement (Termination; For Good Reason by
the Executive) shall be calculated using Reading, England as the Executive’s
principal business location. If the termination is for any reason other than for
Cause or a resignation by the Executive without Good Reason, the Company shall
pay the reasonable costs associated with the repatriation to the U.S, provided,
further, that if (i) the Company and the Executive cannot find a mutually
satisfactory agreement related to employment terms and conditions applicable
after January 18, 2015, (ii) the Executive resigns without Good Reason, and
(iii) the Executive notifies the Company of the Executive’s intention to resign
under the conditions set forth in (i) and (ii) of this sentence by the earlier
of (A) April 17, 2015, or (B) the day the Executive notifies the Company of the
Executive’s intention to resign under the conditions set forth in (i) and (ii)
of this sentence, then the Company shall pay to the Executive the reasonable
costs associated with the repatriation to the U.S.

 

A-4.Maximum Length of Assignment.

 

For the avoidance of doubt, the maximum period of time during which the
Executive may be considered to be "on assignment" and, therefore, eligible for
assignment-related compensation and Assignment Benefits is through January 18,
2015.

 

A-5.Application of Section 409A to Benefits-in-Kind, Expense Reimbursements and
Allowances.

 

(a)          Benefits-in-Kind; Expense Reimbursements. Benefits-in-kind and any
provision for reimbursement of expenses during the Executive's assignment shall
be subject to the following rules, as required to comply with Code Section 409A:

 

(i)          The amount of in-kind benefits provided or expenses eligible for
reimbursement in one (1) calendar year may not affect in-kind benefits or
reimbursements to be provided in any other calendar year.

 

(ii)         Expenses will be reimbursed as soon as administratively possible,
but in no event shall expenses be reimbursed later than December 31st of the
year following the year in which the expense was incurred.

 

(iii)        The right to an in-kind benefit or reimbursement may not be subject
to liquidation or exchange for another benefit.

 

(b)          Allowances. Allowances generally shall be paid monthly. In no event
shall the payment of any allowance be made later than March 15th of the year
following the year in which the Executive is entitled to payment.

 

2.Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one (1) and the same instrument.

 

[Signature Page Follows]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
the Agreement as of the date first written above.

 

  FOSTER WHEELER INC.         By: /s/ J. Kent Masters   Name: J. Kent Masters  
Title: President & CEO           By: /s/ Beth B. Sexton     BETH B. SEXTON

 

7

 

